LEPIMAN, J.
The plaintiff has recovered a judgment for the value of a horse which he claims was killed by the negligence of the defendant. The testimony of the happening of the accident is not very satisfactory; but, even if we accept as true the testimony most favorable to the plaintiff, I do not think that he has established that his horse was killed by any negligence of the defendant. At most, the testimony established that the defendant allowed his horse and a light runabout wagon to stand unattended and unattached in Chambers street; that plaintiff’s horse pulling a one-horse truck loaded with 20 barrels suddenly fell some distance in front of defendant’s horse; that defendant’s horse started to run, and the front wheel of his light wagon passed over the neck of plaintiff’s horse; and that plaintiff’s horse died a few minutes thereafter. There is no dispute but that plaintiff’s horse was pulling a heavy truck, and had on a heavy collar, and that defendant’s wagon was a light unoccupied wagon. There is no evidence that the wagon crushed the neck of plaintiff’s horse or left any mark. There is no evidence that the plaintiff’s horse showed any signs that its neck was not broken before the wagon wheel ran *573over it. It is quite impossible to claim any inference from these facts that plaintiff’s horse was killed by defendant’s wagon rather than by the fall.
Judgment should therefore be reversed, and a new trial granted, with costs to appellant to abide the event. All concur.